Citation Nr: 1420154	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-20 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that the Veteran served in combat, and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  The Veteran's DD214 shows he was awarded the Combat Infantryman's Badge, Purple Heart Medal and Bronze Star with Device.  His receipt of these awards denote combat exposure. 

VA treatment records show that the Veteran has refused VA mental health treatment and has reported receiving therapy through a local provider.  As records of such therapy is pertinent evidence, it must be secured.  Furthermore, the most recent VA treatment record in the claims file is dated in March 2011, more than 3 years ago.  Records of VA treatment since are also pertinent evidence that must be secured. 

On June 2009 VA psychiatric evaluation, the examiner opined that the Veteran did not exhibit PTSD in accordance with the criteria in the DSM-IV for persistent reexperiencing of the trauma, but rather had a major depressive disorder not otherwise specified.  The examiner further opined that major depressive disorder is less likely as not caused by or a result of the Veteran's military service.  However, a December 2008 statement by a Fellow, American Academy of Experts in Traumatic Stress, notes that the Veteran "meets the criteria for PTSD per DSM-IV," "has intrusive recollections of his Vietnam trauma" and "[t]here are certain 'triggers' that immediately 'take him back to Vietnam.'"  Although the the June 2009 examination report shows review of this opinion, the VA examiner did not specifically comment on the December 2008 private opinion or explain the basis for disagreement with the findings therein.  Further, the June 2009 VA examination report does no include an opinion as to the etiology of the Veteran's cognitive disorder not otherwise specified which was diagnosed on VA examination in November 2007.  Accordingly, the June 2009 examination report is inadequate for rating purposes, and another examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of mental health treatment he has received and to provide authorizations for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records of all evaluations and treatment he received from his local therapist.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is her responsibility to ensure that private records are received).

2.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  Based on review of the record and examination of the Veteran, the examiner should:

a)  Identify by psychiatric diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD related to his combat service in Vietnam in accordance with DSM-IV.  If not, please identify the criteria for such diagnosis found lacking.

b)  Identify the likely etiology for each psychiatric diagnosis other than PTSD diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/events therein.

The consulting physician should explain the rationale for all opinions, and should specifically comment on the opinions already in the record (December 2008 statement by a Fellow, American Academy of Experts in Traumatic Stress, and November 2007 and June 2009 findings on VA examination), expressing agreement or disagreement with each, and the basis for the agreement or disagreement.

3.  The RO should then review the record and re-adjudicate the claim, to encompass all psychiatric diagnoses.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



